Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to the applicant’s Request for Continued Examination filed on 08/10/2022.
Status of claims
Claims 1-25 are pending. Claims 1-2, 4-15, 17-21 and 23-25 are allowed.

EXAMINER’S AMENDMENT
Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview on 08/23/2022 by the applicant Mr. Aslam Jaffery (Reg. 51,841). 

1. (Currently Amended) A computing device comprising: 
one or more processors coupled to a memory; and a first memory encryption engine circuitry and a second encryption engine circuitry coupled to the one or more processors, wherein the one or more processor to: 
(i) configure, via transfer manager circuitry, a first memory encryption engine circuitry and a second memory encryption engine circuitry with a first encryption key and (ii) transfer encrypted data from a source component to a destination component via an input/output (I/O) link between the source component and the destination component, wherein the encrypted data is encrypted with the first encryption key;
bypass, via bypass control circuitry, a second memory encryption engine circuitry, in response to transfer of the encrypted data; and 
perform, via the first memory encryption engine circuitry, a cryptographic operation related to the encrypted data using the first encryption key, wherein the first memory encryption engine circuitry to read cleartext data from a cleartext memory of the source component, and wherein to perform the cryptographic operation includes to encrypt the cleartext data using the first encryption key and a tweak information associated with the destination component in response to a read of the cleartext data.

14. (Currently Amended) A method comprising: 
configuring, by a computing device, a first memory encryption engine circuitry of the computing device and a second memory encryption engine circuitry of the computing device with a first encryption key;
 transferring encrypted data from a source component to a destination component via an I/O link between the source component and the destination component, wherein the encrypted data is encrypted with the first encryption key; 
 bypassing the second memory encryption engine circuitry in response to transferring the encrypted data; and performing a cryptographic operation related to the encrypted data using the first encryption key, wherein the first memory encryption engine circuitry to read cleartext data from a cleartext memory of the source component, and wherein performing the cryptographic operation includes encrypting the cleartext data using the first encryption key and a tweak information associated with the destination component in response to a read of the cleartext data.

20. (Currently Amended) One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: 
configure a first memory encryption engine circuitry of the computing device and a second memory encryption engine circuitry of the computing device with a first encryption key;
transfer encrypted data from a source component to a destination component via an I/O link between the source component and the destination component, wherein the encrypted data is encrypted with the first encryption key;
 bypass the second memory encryption engine circuitry in response to transferring the encrypted data;
perform a cryptographic operation related to the encrypted data using the first encryption key, wherein the first memory encryption engine circuitry to read cleartext data from a cleartext memory of the source component, and wherein to perform the cryptographic operation includes to encrypt the cleartext data using the first encryption key and a tweak information associated with the destination component in response to a read of the cleartext data. 
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “receive data and split the data into a plurality of portions based on entity interests in each of the plurality of portions. Generate respective tokens for each portion of the plurality of portions. Assign an owner to a token of the respective tokens, the token corresponding to a portion of the plurality of portions and assigning the owner based on the owner having an entity interest in creation of the portion. Generate a script, using the token, for access to the portion; and save the portion including the token”; in combination with all the elements of each independent claim as amended by Applicant on 08/23/2022. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/           Primary Examiner, Art Unit 2491